United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                           ___________

                                           No. 05-3752
                                           ___________

Yoram Raz,                                     *
                                               *
               Appellant,                      *
                                               *
       v.                                      *   Appeal from the United States
                                               *   District Court for the
Robert M. Mueller, Director, United            *   Western District of Arkansas.
States Department of Justice; United           *
States of America,                             *   [UNPUBLISHED]
                                               *
               Appellees.                      *
----------------------------------------
Yoram Raz,                                     *
                                               *
               Appellant,                      *
                                               *
       v.                                      *
                                               *
United States of America,                      *
                                               *
               Appellee.                       *

                                           ___________

                                  Submitted: February 7, 2007
                                     Filed: February 9, 2007
                                      ___________

Before RILEY, HANSEN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.
       Yoram Raz challenges the adverse judgment entered by the district court1 after
a bench trial on Raz’s claims based on the FBI’s alleged campaign of surveillance and
harassment of him. For reversal, Raz argues the district court abused its discretion in
limiting essential discovery, in limiting evidence, and in refusing to sanction the
opposing parties. Following careful review, we find no abuse of the district court’s
discretion with regard to these matters, and we affirm for the reasons cited in the
district court’s thorough memorandum opinion. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.

                                         -2-